        Case 3:20-cv-02731-VC Document 1042 Filed 02/17/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,             Case No. 20-cv-02731-VC
               Plaintiffs,
                                                  ORDER GRANTING MOTION TO
        v.                                        TERMINATE BAIL
 DAVID JENNINGS, et al.,                          Re: Dkt. No. 1036
               Defendants.

       Asif Masoom Qazi’s bail is terminated for violating the conditions of release.

       IT IS SO ORDERED.

Dated: February 17, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
